Title: To Benjamin Franklin from Madame Brillon, 20 April 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce vendredi 20 avril— 81
Je vais répondre a votre lettre mon bon papa avéc franchise et amitié: il auroit été doux à mon coeur et trés agréable a monsieur Brillon de pouvoir formér une liaison qui ne fit de nous qu’une mesme famille, nous aimons monsieur votre fils et nous croyons qu’il à tout ce qu’il faut pour faire un sujét distingué et rendre une femme heureuse; mais il ne peut raisonnablement se decider a demeurer dans ce pays ci; ses biens, son état, ses devoirs l’attachent a la patrie. Votre nom a soutenir est un lien de plus qui l’oblige dans tous les cas a faire les choses, ou à habitter les lieux ou il sera util a ses concitoyens: de notre costé il nous faut un gendre qui soit en état de remplir la place de mon mari qui commence a avoir besoin de repos: cette place est l’objét le plus important de notre fortune. Elle éxige un homme instruit dans les loix et les formes de notre pays, un homme de notre religion. Mr Brillon et moi pensons absolument comme vous qu’il n’est qu’une religion et une morale commune a tous les sages, sommes cependant obligés de nous souméttre aux usages de notre pays: un éstre isolé en se taisant et laissant aux autres leurs préjugés, peut faire ce qu’il veut. Des gents mariés et tenant a une famille nombreuse lui doivent compte de leur démarches. Il y auroit encore plusieurs objéctions a faire a la proposition flateuse que vous nous avéz faittes, ce qu’il en coutte a nos coeurs de ne pouvoir l’accépter doit vous assurér á jamais de notre tendrésse: soyés tranquil mon bon papa, tant que noux éxisterons vous ne serés pas abandonné: sans éstre vos enfants nous sommes vos amis, et nous vous rendrons dans tous les tems, tous les soins qui dépendrons de nous: je vous prie mon bon papa de comuniquér a monsieur votre fils les obstacles qui pouroient nuires á l’attachement qu’il prendroit pour notre enfant, il doit estre notre ami a tous, il sera heureux et fera notre bonheur en s’en tenant a ce sentiment. S’il devenoit plus vif il se rendroit malheureux et nous affligeroit. Son honnesteté et votre sagésse nous rassurent: adieu mon bon ami aimons nous, tâchons d’oubliér un projét dont le souvenir ne nous causeroit que des regréts ou de ne nous le rappeller jamais que pour estre plus surs encore s’il est possible de l’éstime et de l’amitié que nous avons les uns pour les autres.
 
Addressed: A Monsieur / Monsieur Franklin / a Passy
